       Case 0:18-cv-61047-UU Document 240 Entered on FLSD Docket 07/23/2019 Page 1 of 1

 /D/1//,/:#!-.
 ,..,/        Sovz-rlk?, -z.
f
w'-',pco
       ',:z z .
              ' t.taz!/-z
                        rt
                                                             v/oa?-.) /g,as )zy.
                                     .
                                         -
                                                                                              ,
                                                                                                            FILEDBY              DC.
                                                                                                                                 .



                                                                                                              JUL 23 2219
                                                                                                                NGELA E
                                                                                                              CNR KusqOBLE
                                                                                                                      .



   L
   z/k*k.Y.s szy                                         - ,
                                                                                                              s.o.oFiuo
                                                                                                                      ..
                                                                                                                       s
                                                                                                                       M'
                                                                                                                        r
                                                                                                                        i
                                                                                                                        jv
                                                                                                                         )
       tzts- b/-sitlj+ /.73,.,,:7
       z/tpp &,
              /, ?/,'tzpzdx'h'vc
        y,a/?z'y s-c a s zcv s                       .

   l'
   '
    o k7;?p4,/                               toea r'm J t-/f: /-s t/ig %
                                                                       '
                                                                       L.
                                                                        ûlttp/*
                                                                              ,
                                                                              /.//
                                                                                 7(t)(./9/:.+,,
                                                                                          .   s./g
                                                                                                 'rp-j
                                                          Jzpsc lLz'-dv'- t ,
                                                                            l1+ V27--47/

           /za r-z?yz8 ''
                        tswt trt tborz'
                                      r &z2s'/
                                             'e/-?sgued
   /a,
     9loeeea a'
              e/,v'
                  e..tsV- t'o'4-e t;7ç ,:#p
                                         ' ,7 ?r% I),s                       .




          .seu# zp,'
                   , t;xe                                                                               a

        Js Jk r.,stp// r/f
        //
         .
         $7/46
             3
             'e-:'b-f/-b'
                        -
                        ?7.
                          e.62                                   /?
                                                                  JJilg,sa-
                                                                          l-mf/
                                                                              -pk,e:/8.
                                                                                      4
                                                                                      -,/
                                                                                        z?z/
                                                                                           z,
                                                                                            .-
                                                                                             /f'
                                                                                               eu--.
                                                                                                   V se-rcze
        X
        - à.z/no$êX 7eraF.
                         9t:
                           ?
                           -()
                             ,
                             s'
                              t7.                        /
                                                                                                              j/r
                                                                                                              . 'zz./ .--
                                                                                                                        y,;t'-

          ZI,zZJ? .J œ ''o rza,ze                                                                                  53

         J)f-t-;)a fe,//s' p.
          '
                            z.ot s>'
                                   -s.
                                     zi
                                      6(-
                                        '.                                            .

                                                                                          jX ùyzyzj.
                                                                                                   x)up.
                                                                                                   '

         LI Xzep                                 > lfttze                                     sg /j(
                                                                                                   t5
                                 '
              .
              ,                  ,


         %        Z
                             a,': /z?o-t'
                  (,

          p/p,?(s
                J
                 y-.
                   s-
                    y cyy.
                         sgj
           J'
            & yspz.         '- m a-g.,,0 //.x:
                    J lo ype,                                            .

            qaq.
               q:y,,?/
                     z,.zzv-,mc,
                               '
                               ?-,
                                 o>% Fùhrocrzw;..                .

                                                                                                   h
                                                                                                   .)
                                                                                                   .-


              /'>
                *z.
                  cp t)D w.r2 s
                  .
                  ,
                                              ,-
                                                 ,
                                                                                 '



                       c,                                                                     NN
                                                                                               X
              'VD $ #r c-szm'an p e.         .
                                                                                 ,,
                                                                                          '




                             ,.
                              ?,y-sswol-r,,$
                                           0-                        -



                  F.
                  -z/
                    1-1h.          z-c,D.c Czpf'csry'4:4:
                        ,z,s-s'ov-J-
                  /'C(.
                      )V
                       .-,
                                             /L &)
                      yy j ,I V/Jf Snbo 5-2,Sf .
                  ..
                      y
